UNITED STATES DISTRICT COURT                                          For Online Publication Only
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
NILSON HERNANDEZ ESCOBAR, # 19004935,

                                   Plaintiff,
                                                                      ORDER
                 -against-                                            21-CV-2145(JMA)(SIL)
                                                                              FILED
NASSAU COUNTY CORRECTIONAL CENTER,                                            CLERK
Officer that worked B3D on January 9, 2021;
                                                                     5/28/2021 12:16 pm
NASSAU HEALTH CARE CORPORATION,
                                                                        U.S. DISTRICT COURT
                                    Defendants.                    EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X        LONG ISLAND OFFICE
AZRACK, District Judge:

        Before the Court is the application filed by incarcerated pro se plaintiff Nilson Hernandez

Escobar (“plaintiff”) to proceed in forma pauperis. See Docket Entry 6. In addition, plaintiff

has filed a motion for the appointment of pro bono counsel to represent him in this case. See

Docket Entry 8.

        Upon review of plaintiff’s application to proceed in forma pauperis, the Court finds that

plaintiff’s financial status qualifies him to commence this action without prepayment of the filing

fee. See 28 U.S.C. § 1915(a)(1). Accordingly, plaintiff’s application to proceed in forma

pauperis is granted. Plaintiff is granted leave to file the complaint without prepayment of the

filing fee and the Clerk of Court shall forward to the United States Marshal Service for the

Eastern District of New York (“USMS”) a copy of plaintiff’s summonses, complaint, and this

Order for service upon the defendants without prepayment of fees.

        However, plaintiff’s application for the appointment of pro bono counsel is denied.

Pursuant to 28 U.S.C. § 1915(e)(1), courts may appoint an attorney to represent someone who is

unable to afford counsel. Courts possess broad discretion when determining whether

appointment is appropriate, “subject to the requirement that it be ‘guided by sound legal
principle.’” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 171-72 (2d Cir. 1989) (quoting

Jenkins v. Chemical Bank, 721 F.2d 876, 879 (2d Cir. 1983)). The Second Circuit set forth the

principle as follows:

       [T]he district judge should first determine whether the indigent’s position seems
       likely to be of substance. If the claim meets this threshold requirement, the court
       should then consider the indigent’s ability to investigate the crucial facts, whether
       conflicting evidence implicating the need for cross-examination will be the major
       proof presented to the fact finder, the indigent’s ability to present the case, the
       complexity of the legal issues and any special reason in that case why
       appointment of counsel would be more likely to lead to a just determination.

Hodge v. Police Officers, 802 F.2d 58, 61-62 (2d Cir. 1986). The Second Circuit also held that

these factors are not restrictive, and that “[e]ach case must be decided on its own facts.” Id. at

61. See Brooks v. State of New York, 92-CV-1508, 1992 WL 320402, at *3 (S.D.N.Y. Oct. 29,

1992) (denying, without prejudice, appointment of counsel based on failure to satisfy requisite

showing of likely merit). Further, “the Second Circuit has interpreted [28 U.S.C. § 1915(e)(1)]

to require that the plaintiff be unable to obtain counsel ‘before appointment will even be

considered.’” Ahmad v. White Plains City School Dist., 18-CV-3416, 2020 WL 3972274, at *2

(S.D.N.Y. July 14, 2020) (citing Morris v. Moran, 12-CV-7020, 2014 WL 1053658, at *1

(S.D.N.Y. Mar. 14, 2014) (quoting Hodge, 802 F.2d at 61 (“In our view, the language of the

statute itself requires that the indigent be unable to obtain counsel before appointment will even

be considered.”); also citing Justice v. Kuhnapfel, 982 F. Supp. 2d 233, 235 (E.D.N.Y. 2013)

(“A plaintiff requesting appointment of counsel must show that [ ]he is unable to obtain counsel

before appointment will even be considered.” (quotation marks omitted)).

       The Court has reviewed plaintiff’s application together with the complaint and finds that

the appointment of counsel is not warranted at this stage of the litigation. Even assuming that


                                                 2
the threshold requirement of Hodge is satisfied, the Court is unable, at this juncture, to conclude

- - after considering the Hodge factors in the context of plaintiff’s application and the complaint

- - that the appointment of counsel is warranted. Notwithstanding the concerns raised in

plaintiff’s motion, he has demonstrated an ability to draft a complaint and make applications to

the Court. Although plaintiff’s incarceration obviously presents an obstacle for the prosecution

of his case, the Court concludes that plaintiff is able at this stage of the litigation to prosecute his

case and that there is no special reason to appoint counsel. Moreover, reports that plaintiff has

not taken any steps to find an attorney on his own before asking the Court to appoint pro bono

counsel for him. This is a further reason to deny plaintiff’s application. See Ahmad, 2020 WL

3972274, at *3 (citing Walsh v. Buchanan, 11-CV-1206, 2013 WL 145041, at *3 (D. Conn. Jan.

11, 2013) (“The possibility that the plaintiff may be able to secure legal assistance or

representation independently precludes appointment of counsel by the court at this time.”).

        Accordingly, plaintiff’s application for appointment of counsel is denied without

prejudice to plaintiff renewing the application later in the litigation, if circumstances warrant

such an application. This denial also is without prejudice to plaintiff=s hiring his own counsel to

represent him in this matter.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore in forma pauperis status is denied for the purpose of any appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962). The Clerk of Court must mail a copy

of this Order to the plaintiff at his last known address.

SO ORDERED.                                                      _____/s/ (JMA)_______________
                                                                 Joan M. Azrack
Dated: May 28, 2021                                              United States District Judge
       Central Islip, New York

                                                    3
